PER CURIAM.
Affirmed. See Santa Rosa Cty. v. Administration Com'n, Div. of Admin. Hearings, 661 So.2d 1190, 1193 (Fla. 1995) (observing that "Florida courts will not render, in the form of a declaratory judgment, what amounts to an advisory opinion at the instance of parties who show merely the possibility of legal injury on the basis of a hypothetical 'state of facts which have not arisen' and are only 'contingent, uncertain, [and] rest in the future.' " (quoting *764LaBella v. Food Fair, Inc., 406 So.2d 1216, 1217 (Fla. 3d DCA 1981) ) (additional citations omitted) ) ); Behm v. Campbell, 925 So.2d 1070 (Fla. 5th DCA 2006) (holding that defendant's plea of no contest, accompanied by a withhold of adjudication of guilt, nevertheless established probable cause for the defendant's arrest and precluded a collateral challenge of the legality of that arrest by way of a civil suit for false arrest).